—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered January 31, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and upon his plea of guilty, of two counts of violation of probation, and sentencing him, as a second felony offender, to two concurrent terms of 4V2 to 9 years, to be served concurrently with concurrent terms of 2Vs to 7 years on the violation of probation convictions, unanimously affirmed.
Viewing the totality of the record and the logical inferences that may be drawn therefrom (see, People v Harrison, 248 AD2d 174), including defendant’s written waiver, which was signed by him, his attorney and the court, and which indicated that he had been advised of his right to be present at sidebar conferences during the course of trial, including the jury selection process, and that after consulting with his attorney, he agreed to waive such right, we find that defendant knowingly, intelligently and voluntarily waived his right to be present at such conferences (see, People v Brezovsky, 232 AD2d 177). Concur— Lerner, P. J., Sullivan, Nardelli, Rubin and Saxe, JJ.